Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joe McKinney Muncy on July 9, 2021.
The application has been amended as follows: 

Add figure 7 ( see attachment)

Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Trusov (US 2014/0208823 A1) describes a multi-axis microelectromechanical-systems (MEMS) inertial measurement unit (IMU) in a vacuum sealed single packaged device comprising: a single silicon chip; an FM vibratory gyroscope for 

Vogl (US 2018/0094946 A1) describes an inertial measurement unit determines performance degradation of a linear axis and includes: an accelerometer that, when disposed on a motion member of the linear axis including the motion member and a base member: measures acceleration of the motion member; and provides a displacement of the motion member in response to movement of the motion member; and a rate gyroscope that: measures an angular rate of movement of the motion member; and provides a yield angle for the motion member in response to movement of the motion member, wherein the 

FAIN (US 2017/0261528 A1) describes linear accelerometer comprising: a fixed part, a rotationally moving part in a plane of the accelerometer around an axis of rotation orthogonal to the plane of the accelerometer, the moving part comprising a centre of gravity distinct from a point of intersection of the axis of rotation and the plane of the accelerometer, suspension means between the moving part and the fixed part, forming a pivot link between the moving part and the fixed part and limiting translational displacements of the moving part with respect to the fixed part, a detector for detecting the displacement of the moving part with respect to the fixed part, viscous damping means for damping the displacement of the moving part in said plane, said viscous damping means comprising interdigitated combs, at least one first comb on the moving part and at least one second comb on the fixed part, the first comb and the second comb being interdigitated and the first comb and the second comb being at the same electric potential.

Meyer (US 9519076 B2) describes a non-transitory computer readable medium upon which are stored instructions, said instructions when executed by a processor cause the processor to perform rebalancing of a plurality of accelerometers arranged in a gravity gradiometer instrument (GGI), each accelerometer of said plurality of accelerometers being decoupled from each 

Meyer (US 2017/0299767 A1) describes a method for rebalancing a group of accelerometers in a gravity gradiometer instrument (GGI) includes the steps of .

Allowable Subject Matter
3.	Claim 1 is allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for the rapid detection of the geometric accuracy of the linear motion axis of an NC 
the first step is to assemble a linear measuring device for the linear motion axes of NC machine tools; 2 single axis accelerometers comprise a two-way accelerometer group: 1# single axis accelerometers '; and 2# single axis accelerometers ./; ensure that the measurement direction of 1# single axis accelerometer-!- is the n direction, and the measurement direction of 2# single axis accelerometers is the t direction, and two single axis accelerometers are respectively fixed in the detection box-3- using nuts; set the direction I as the 

    PNG
    media_image1.png
    226
    710
    media_image1.png
    Greyscale
 
It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 9, 2021